            Case 1:18-cv-00800-LY Document 56 Filed 02/14/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


RICHARD MEYER,                                §
         Plaintiff                            §
                                              §
v.                                            §         Case No. 1:18-cv-00800-LY
                                              §
MARK WAID,                                    §
        Defendant                             §



             DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
                  PLAINTIFF’S FIRST AMENDED COMPLAINT



       Defendant Mark Waid (“Waid” or “Defendant”), through his undersigned counsel, and

subject to his challenge and objections to personal jurisdiction, answers the Amended Complaint

filed by Plaintiff Richard Meyer (“Meyer” or “Plaintiff”), as follows:

                                        I. THE PARTIES

       1.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of paragraph 1 of the Amended Complaint and therefore denies the allegations.

       2.      The allegations of paragraph 2 of the Amended Complaint are admitted.

                               II. JURISDICTION AND VENUE

       3.      While paragraph 3 of the Amended Complaint contains legal conclusions to which

no response is required, Defendant denies that the Court has jurisdiction over him. The Court

lacks personal jurisdiction over Defendant as to each of the Plaintiff’s claims.




                                                  -1-
             Case 1:18-cv-00800-LY Document 56 Filed 02/14/20 Page 2 of 9




       4.       While paragraph 4 of the Amended Complaint contains legal conclusions to which

no response is required, Defendant denies that venue is proper.

                                III. FACTUAL BACKGROUND1

       5.       Defendant states that the mentioned books speak for themselves.          Otherwise

Defendant responds that he lacks knowledge or information sufficient to form a belief about the

truth of the allegations in paragraph 5 of the Amended Complaint and therefore denies the

allegations.

       6.       Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 6 of the Amended Complaint and therefore denies the allegations.

       7.       Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 7 of the Amended Complaint and therefore denies the allegations.

       8.       Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 8 of the Amended Complaint and therefore denies the allegations.

       9.       Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 9 of the Amended Complaint and therefore denies the allegations.

       10.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 10 of the Amended Complaint and therefore denies the allegations.

       11.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the first sentence in paragraph 11 and therefore denies the allegations therein. As to the second

sentence and fourth sentence in paragraph 11, Defendant admits he has spent decades working in

the comics industry, but lacks knowledge or information sufficient to form a belief about the truth




1
 To the extent any response is required to the headings in Plaintiff’s Amended Complaint,
Defendant denies the allegations in the headings.


                                                -2-
             Case 1:18-cv-00800-LY Document 56 Filed 02/14/20 Page 3 of 9




of the remaining allegations, given Plaintiff’s vague characterizations. Defendant admits that he

works on comic books published by Marvel and therefore admits the third sentence. Defendant

admits that he has thousands of friends on Facebook and has had various times almost 100,000

Twitter followers, but otherwise denies the allegations in that sentence.         Defendant lacks

knowledge or information sufficient to form a belief about the truth of the allegations in the sixth

sentence of paragraph 11 and therefore denies. Defendant lacks knowledge or information

sufficient to form a belief about the truth of the allegations in the last sentence of paragraph 11,

given their vagueness, and therefore denies the allegations.

       12.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 12 of the Amended Complaint and therefore denies the allegations,

though Defendant notes, with regard to the first sentence in that paragraph, Plaintiff’s own conduct

belies the allegations.

       13.      Defendant admits that he has been critical of Plaintiff at various times, but

Defendant otherwise lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 13 of the Amended Complaint and therefore denies the allegations,

though Defendant notes that such characterizations as alleged by Plaintiff are supported by

Plaintiff’s own words and conduct.2

       14.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 14 of the Amended Complaint and therefore denies the allegations.

       15.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 15 of the Amended Complaint and therefore denies the allegations.




2
  Defendant denies the allegation of “Waid’s Interference with Antarctic Press” set out in the
heading at “C” in the Amended Complaint.


                                                -3-
               Case 1:18-cv-00800-LY Document 56 Filed 02/14/20 Page 4 of 9




         16.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in the first sentence of paragraph 16 of the Amended Complaint and therefore

denies. Defendant denies the remaining allegations in paragraph 16 of the Amended Complaint.

         17.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 17 of the Amended Complaint and therefore denies the allegations.

         18.      Defendant admits that he tweeted to his followers regarding Antarctic Press but

denies the allegation that he did so “to interfere with the impending publication of Meyer’s book”

and states that any tweet speaks for itself. Defendant denies the remaining allegations in paragraph

18 of the Amended Complaint.

         19.      Defendant admits that he spoke by phone with someone identified as being with

Antarctic Press, but Defendant otherwise denies the allegations in paragraph 19 of the Amended

Complaint.

         20.      Defendant denies the allegations regarding “interference with Meyer’s contract.”

Otherwise, Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 20 of the Amended Complaint and therefore denies the allegations.

         21.      Defendant denies the allegation of “due to Waid’s interference,” the allegation of

“[a]s a result of Waid’s actions,” and the allegation of “a direct result of Waid’s interference with

Meyer’s contract with Antarctic Press and false statements.”            Otherwise, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the allegations in paragraph

21 of the Amended Complaint and therefore denies them.3




3
    Defendant denies the allegation contained in heading “D” of the Amended Complaint.


                                                  -4-
             Case 1:18-cv-00800-LY Document 56 Filed 02/14/20 Page 5 of 9




       22.      Defendant admits that he participated in a question-and-answer session with a panel

of comic book creators in Houston, Texas where he spoke about Plaintiff. Defendant also responds

that the valid recording of what was said speaks for itself. Defendant otherwise denies the

remaining allegations in paragraph 22.



                                    IV. CAUSES OF ACTION

       23.      Defendant denies the allegations in paragraph 23 of the Amended Complaint.

       24.      Defendant denies the allegations in paragraph 24 of the Amended Complaint.

       25.      Defendant denies the allegations in paragraph 25 of the Amended Complaint.

       26.      Defendant denies the allegations in paragraph 26 of the Amended Complaint.

                                        V. JURY DEMAND

       27.      Defendant relies on Plaintiff’s request for a jury trial on all issues so triable.

                           VI. RELIEF REQUESTED AND PRAYER

       28.      No response is required to the items of relief requested or to the prayer; to the extent

any response is required, Defendant denies that Plaintiff is entitled to any relief.

       WHEREFORE, Defendant Mark Waid requests that Plaintiff Richard Meyer take nothing,

that the Court dismiss Plaintiff’s claims with prejudice and enter final judgment in Defendant’s

favor, that Defendant be awarded his costs of suit including attorneys’ fees, and that Defendant be

awarded such other and further relief as the Court deems just and proper.

                          AFFIRMATIVE AND OTHER DEFENSES

       By alleging the defenses below, Defendant Mark Waid does not thereby allege or admit

that he bears the burden of proof with respect to any such matters.

       1.       This Court lacks personal jurisdiction over Defendant. Defendant incorporates his




                                                  -5-
             Case 1:18-cv-00800-LY Document 56 Filed 02/14/20 Page 6 of 9




motion to dismiss the first amended complaint, as well as Defendant’s objections to the

Magistrate’s Report and Recommendation.

       2.       Plaintiff has failed to state a claim upon which relief may be granted.

       3.       Plaintiff’s tortious-interference claim is barred for lack of any valid contract and,

separately, for lack of any breach of contract. In the further alternative, any breach was of

Antarctic Press’s own volition and not induced by Defendant.

       4.       Plaintiff cannot establish damages and therefore his claims are barred.

       5.       Plaintiff’s claims are barred because no conduct attributable to Defendant was the

cause in fact or proximate cause of the injuries alleged by Plaintiff.

       6.       Plaintiff’s own words and conduct caused any harm that he has experienced.

       7.       Plaintiff’s tortious-interference claim is barred by the doctrines of justification

and/or privilege.

       8.       Plaintiff’s tortious-interference claim is barred because Defendant merely gave

truthful information and honest advice regarding Plaintiff.

       9.       Plaintiff’s defamation claim based on “social media” statements/postings has been

dismissed pursuant to Court order.

       10.      Plaintiff’s defamation count is barred by his failure to satisfy the Texas Defamation

Mitigation Act. See Tex. Civ. Prac. & Rem. Code §§ 73.051-.062. By way of example, Plaintiff

failed to comply with the demand requirements of that Act. Plaintiff did not make a timely and

sufficient request to correct, clarify, or retract as required by the Defamation Mitigation Act. Thus,

Plaintiff’s defamation count is entirely barred. Alternatively, Plaintiff’s claim for exemplary

damages is barred by the failure to make a request to correct, clarify, or retract within the time

period set out in the Act.




                                                 -6-
             Case 1:18-cv-00800-LY Document 56 Filed 02/14/20 Page 7 of 9




       11.      Plaintiff’s claims are barred by the applicable statute of limitations. Without

limitation of the foregoing, Plaintiff’s defamation claim based on statements at the Houston

convention is barred by the statute of limitations applicable to defamation claims.

       12.      Plaintiff’s defamation count is entirely barred for failure to allege an actionable

statement, as opposed to opinions or other non-actionable statements.

       13.      Plaintiff qualifies as a public figure. Plaintiff cannot show falsity or actual malice.

       14.      Plaintiff’s defamation count is entirely barred because any statements were true or

substantially true. Therefore, even assuming Defendant has the burden on the issue of falsity,

Plaintiff’s defamation count is barred by the defense of truth or substantial truth.

       15.      Plaintiff’s defamation count is barred because Plaintiff is “libel-proof,” in light of

his publicly reported reputation as reported and shaped by various sources unrelated to Defendant.

       16.      Plaintiff’s claims, including his defamation count, are barred by the doctrine of

qualified privilege.

       17.      Plaintiff’s ability to recover for any alleged injuries or losses is limited in whole or

in part by his failure to mitigate his alleged damages.

       18.      Plaintiff’s own acts or omissions caused or contributed to his alleged injury.

       19.      Plaintiff’s claims are barred, in whole or in part, by the provisions of Ch. 33 of the

Tex. Civ. Prac. & Rem. Code. Without limitation of the foregoing, Plaintiff is more than 50% at

fault for any harm and therefore his claims are entirely barred. Plaintiff’s own conduct, including,

without limitation, defamation of creators and others in the comic industry, caused any alleged

harm. Alternatively, any fault must be apportioned under Ch. 33 and any damages reduced

accordingly.

       20.      Defendant reserves the right to name additional affirmative and other defenses as




                                                  -7-
          Case 1:18-cv-00800-LY Document 56 Filed 02/14/20 Page 8 of 9




they are identified throughout the course of discovery.

       WHEREFORE, Defendant Mark Waid requests that Plaintiff Richard Meyer take nothing,

that the Court dismiss Plaintiff’s claims with prejudice and enter final judgment in Defendant’s

favor, that Defendant be awarded his costs of suit including attorneys’ fees, and that Defendant be

awarded such other and further relief as the Court deems just and proper.



Dated: February 14, 2020                     Respectfully submitted,

                                             REEVES & BRIGHTWELL LLP


                                             /s/ Ryan Pierce
                                             Beverly Reeves, Esq.
                                             State Bar No. 16716500
                                             breeves@reevesbrightwell.com
                                             Ryan Pierce, Esq.
                                             State Bar No. 24035413
                                             rpierce@reevesbrightwell.com
                                             221 W. 6th Street, Suite 1000
                                             Austin, TX 78701
                                             (512) 334-4500
                                             (512) 334-4492 (facsimile)

                                             Mark S. Zaid, Esq.
                                             D.C. Bar #440532 (admitted Pro Hac Vice)
                                             Mark@MarkZaid.com
                                             Mark S. Zaid, P.C.
                                             1250 Connecticut Ave., N.W., Suite 700
                                             Washington, D.C. 20036
                                             (202) 454-2809
                                             (202) 330-5610 fax

                                             ATTORNEYS FOR DEFENDANT




                                                -8-
          Case 1:18-cv-00800-LY Document 56 Filed 02/14/20 Page 9 of 9




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 14, 2020, the above and foregoing document was served
using the Court’s ECF system on the following counsel of record:

                             Daniel H. Byrne
                             Dale L. Roberts
                             Fritz, Byrne, Head & Gilstrap, PLLC
                             221 W. 6th St., Suite 960
                             Austin, TX 78701
                             dbyrne@fbhg.law
                             droberts@fbhg.law


                                                    /s/ Ryan Pierce
                                                    Ryan Pierce




                                              -9-
